      Case 2:18-cv-00289 Document 54 Filed on 05/04/21 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 04, 2021
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                        Nathan Ochsner, Clerk

                          CORPUS CHRISTI DIVISION

ANDREW JOSEPH STUBBS,                       §
                                            §
         Petitioner,                        §
VS.                                         §   CIVIL NO. 2:18-CV-289
                                            §
LORIE DAVIS,                                §
                                            §
         Respondent.                        §


                                       ORDER


       The Court is in receipt of Petitioner Andrew Joseph Stubbs’ (“Stubbs”)
Amended Response to Respondent’s Motion for Summary Judgment filed on April
27, 2021. Dkt. No. 53. The response is 52 pages in length. Petitioner’s counsel is
directed to the Court’s Civil Procedures, specifically Rule 5 relating to motion
practice and briefs. See https://www.txs.uscourts.gov/content/united-states-district-
judge-hilda-g-tagle. Rule 5.I.(1) states that “[a]ll briefs and memoranda of law must
be concise, pertinent, and well organized. Briefs and legal memoranda shall be
limited to twenty-five (25) pages, unless permitted by the Court to exceed this
limit.” Id.


       In addition, the Court notes the following language in the present motion:
“The instant amended response supplements and does not replace Mr. Stubbs’
previously filed pleadings.” Dkt. No. 53 at 2. It is not clear to which “previously filed
pleadings” the statement refers. It is not incumbent upon the Court to comb
through previously filed documents when addressing the motion for summary
judgment, the response, and any replies. It is incumbent upon the movant to not
only be concise and well organized but to clearly state the legal issues being brought
before the Court.



1/2
      Case 2:18-cv-00289 Document 54 Filed on 05/04/21 in TXSD Page 2 of 2




       The Court strikes Petitioner’s Amended Response, Dkt. No. 53. Petitioner
shall file an amended response complying with the Court’s Civil Procedures by May
19, 2021.
       SIGNED this 4th day of May 2021.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




2/2
